                Case 20-10553-CSS              Doc 763       Filed 07/08/20        Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


---------------------------------------------------------------x
In re:                                                         : Chapter 7
                                                               :
ART VAN FURNITURE, LLC, et al.,1                               : Case No. 20-10553 (CSS)
                                                               : Jointly Administered
         Debtors                             .                 :
                                                               :
---------------------------------------------------------------x

                                     NOTICE OF WITHDRAWAL

        PLEASE TAKE NOTICE that Broadstone AVF Michigan, LLC and Broadstone AVF

Illinois, LLC, by and through their undersigned counsel, hereby withdraw the Motion of

Broadstone AVF Michigan, LLC and Broadstone AVF Illinois, LLC for Entry of an Order

Granting Allowance and Directing Payment of Administrative Expense Claims Pursuant to 11

U.S.C. § 503(b)(1)(A) [D.I. 755].



Dated: July 8, 2020                                  Respectfully Submitted,
       Wilmington, Delaware

                                                     /s/ Laurel D. Roglen
                                                     Leslie C. Heilman (DE No. 4716)
                                                     Laurel D. Roglen (DE No. 5759)
                                                     BALLARD SPAHR LLP
                                                     919 N. Market Street, 11th Floor
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-4465
                                                     Facsimile: (302) 252-4466
                                                     E-mail: heilmanl@ballardspahr.com
                                                              roglenl@ballardspahr.com

1
  The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 7 cases is: 6500 East 14 Mile Road, Warren, Michigan 48092.
Case 20-10553-CSS   Doc 763   Filed 07/08/20   Page 2 of 4




                              and

                       Craig Solomon Ganz, Esquire
                       Michael DiGiacomo, Esquire
                       BALLARD SPAHR LLP
                       1 E. Washington Street, Suite 2300
                       Phoenix, AZ 85004
                       Telephone: (602) 798-5427
                       Facsimile: (602) 798-5595
                       E-mail: ganzc@ballardspahr.com
                               digiacomom@ballardspahr.com

                       Counsel for Broadstone AVF Michigan, LLC and
                       Broadstone AVF Illinois, LLC




                          2
              Case 20-10553-CSS          Doc 763   Filed 07/08/20    Page 3 of 4




                                 CERTIFICATE OF SERVICE

               I, Laurel D. Roglen, Esquire hereby certify that on this 8th day of July, 2020, a

true and correct copy of the foregoing Notice of Withdrawal was served electronically on parties

who have requested notice in these cases via CM/ECF and upon the addressees listed on the

attached service list in the manner indicated.

Dated: July 8, 2020
Wilmington, Delaware
                                                   /s/ Laurel D. Roglen
                                                   Laurel D. Roglen (No. 5759)
                                                   BALLARD SPAHR LLP
              Case 20-10553-CSS        Doc 763   Filed 07/08/20   Page 4 of 4




By First-Class Mail and E-Mail
Bradford J. Sandler
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19801
E-mail: bsandler@pszjlaw.com

Counsel to the Chapter 7 Trustee

Linda Richenderfer
Office of the US Trustee
US Trustee’s Office
844 King Street, Suite 2207
Wilmington, DE 19801
E-mail: Linda.Richenderfer@usdoj.gov

Counsel to the U.S. Trustee

Alfred T. Giuliano
Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043
E-mail: atgiuliano@giulianomiller.com
Chapter 7 Trustee

J. Cory Falgowski, Esquire
Burr & Forman LLP
1201 N. Market Street, Suite 1407
Wilmington, DE 19801
Email: jfalgowski@burr.com

Marjorie S. Crider, Esquire
Christopher L. Carter, Esquire
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Email: marjorie.crider@morganlewis.com,
christopher.carter@morganlewis.com

Counsel to Wells Fargo Bank, N.A. as
Administrative Agent and Collateral Agent
for itself and the other ABL Lenders




DMEAST #27138402 v1                          4
